Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Justice Francis A. Nicolai to reassign to another Justice of the Supreme Court, Westchester County, an action entitled People of the State of New York v Delgado, pending in the Supreme Court, Westchester County, under Index No. 20925/02.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act only when there exists a clear light to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Goldstein, J.P., H. Miller, Adams and Cozier, JJ., concur.